DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Location of Application
The subject application is located in Workgroup 1630, Art Unit 1634, and has been docketed to Primary Examiner Bradley L. Sisson.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Framing of figures is not permitted (see Figure(s) 4, 5, 12, 13, 14, 22, and 23).  See 37 CFR 1.84(g).
In Figure 20 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


	
Claim Objections
Claims 16, 17, and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  In the case of claim 16, it is noted that said claim depends from “any one of Claims 1 to 15 Claim 1” while claim 17 depends from “any one of Claims 1 to 16 Claim 1” .  In the case of claim 17, it is noted that a multiple dependent claim cannot depend from any other multiple dependent claim.  Claim 18 is objected to as it also depends from multiply-dependent claim 17 and therein is also multiply-dependent.  See MPEP § 608.01(n).  Accordingly, the claims 16-18 have not been further treated on the merits.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9-11, 13, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite with respect to what constitutes the metes and bounds of “types of DNA fragments”.
Claims 2, 5, 6, 9-11, 13, 20, 21, and 23, which depend from claim 1, fail to overcome this issue and are similarly rejected.
Claim 21 is indefinite with respect to what constitutes the meets and bounds of a “sister circular DNA”.
Claim 23 is indefinite with respect to what constitutes the metes and bounds of “a microorganism”.  For example, is it limited to certain bacteria, and/or does it include viruses, and if so, does it include retroviruses, which are recognized as comprising RNA and not DNA.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 2, 5, 6, 9-11, 13, 20, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is drawn to “[a] DNA production method” which, as can be seen in dependent claims 2, 3, 5, requires the use of an exonuclease, which can be single-strand specific or double-strand specific and can act in a 3’-5’ manner.  It is noted that claim 2 does not limit the specificity, or direction of degradation.  It stands to reason that the exonuclease can degrade the very DNA fragments that are to be ligated, therein rendering the claimed method inoperable.
As can be seen in claim 1 one is to be producing “linear or circular DNA”.  There is no requirement that the “DNA Fragments” comprise any overhang therein permitting the ligation of fragments in a desired order.  Absent some means to control the order of ligation, it stands to reason that one would not know if and when the desired order of fragments had been achieved.

Acknowledgement is made of dependent claim 6 requiring the use of “a regenerating enzyme for nucleoside triphosphates or deoxynucleotide triphosphates and its substrate.”  It stands to reason that the “regenerating enzyme” which, for purposes of examination, has been construed as encompassing a kinase, may produce same, but the product would not necessarily be incorporated into a permanent DNA product as the exonuclease activity would be degrading the polynucleotide.
As can be seen in dependent claim 13, one is to use “protein having RecA family recombinase activity”.  US 2005/0112631 A1 (Piepenburg et al.), at paragraph [0113], teach:
Unfortunately RecA/ssDNA filaments formed with ATP spontaneously depolymerize in the 5' to 3' direction…  (Emphasis added)

It stands to reason that the forms of RecA required would produce  ssDNA strands which would “spontaneously depolymerize” and if retained, would also stand to be degraded by the different exonucleases required to be present.
As seen in dependent claim 20, “the DNA obtained by joining is linear” and is used in PCR.  The claim does not require the use of any primer, or that the linear DNA produced is partially double stranded, and that the partial sequence can act as a primer.  Absent a primer, it stands to reason that one would not be able to perform PCR.  Also, if the reaction mixture still comprises a ligase, the primers, if present, could be ligated and therein form an erroneous linear DNA molecule.  In addition, it stands to reason that if one is to perform PCR, the polymerase may well exhibit exonuclease activity and therein degrade the very amplicon being produced.  In support of this position attention is directed to US 2002/0182602 A1 (Woo et al.), which teaches at paragraph [0208] teaches that T7, T4 and Vent.RTM. DNA polymerases have 3’ to 5’ exonuclease activity. 

In view of the above showing and in the absence of convincing evidence to the contrary, claims 1, 2, 5, 6, 9-11, 13, 20, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claim(s) 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0115618 A1 (Murray et al.) in view of US 5,556,772 (Surge et al.), US 2003/0228616 A1 (Arezi et al.), US 2013/0116130 A1 (Fu et al.), and US 2006/0252131 A1 (Ihlenfeldt et al.).

Murray et al., in claims 16 and 17, claims a kit that comprises RecA.  As stated therein:

16. A kit for generating a transgenic, non-human animal, said kit comprising: a recombinase; and instructions for practicing the method of claim 1.

17. The kit according to claim 16, wherein said recombinase is a RecA recombinase.

The above showing is deemed to meet limitations of claim 24.    

Surge et al., at column 2, penultimate paragraph, teach:
Yet another aspect of the invention is to provide kits for the synthesis of polynucleotides, wherein the kits comprise an enzyme that possesses substantial 3'-5' exonuclease activity and a DNA polymerase with less 3'-5' exonuclease activity than the enzyme with substantial 3'-5' exonuclease activity, preferably a DNA polymerase substantially lacking 3'-5' exonuclease activity. Preferably, the enzyme with substantial 3'-5' exonuclease activity is a DNA polymerase. The kits may also contain polynucleotide precursors, synthesis primers, synthesis templates, buffers, and the like. (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 25 and 26. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the exonuclease of Surge et al., that tis in a kit, with the kit of Murray et al., for to do so would expand the operability/functionality of the kit.

Arezi et al., in paragraph [0046], teaches:
[0046] In another embodiment, the kit further comprises one or more reagents selected from the group consisting of: formamide, DMSO, betaine, trehalose, low molecular weight amides, sulfones, an Archaeal accessory factor, a single-stranded DNA binding protein, a DNA polymerase other than the mutant Archaeal DNA polymerase, another reverse transcriptase enzyme, and an exonuclease.  (Emphasis added)

The above showing is deemed to meet limitations of claims 25 and 30.

Fu et al., in paragraph [0139], teach:
After extension the reaction is treated with a 3'-5' exonuclease activity to digest unextended primer. Exonuclease I, for example, removes nucleotides from single stranded DNA in the 3' to 5' direction and Exo III removes nucleotides from the 3' termini of duplex DNA.  (Emphasis added)

The above showing is deemed to fairly suggest limitation of claim 28.

It would have been obvious to one of ordinary skill in the art to have included in the kit exonucleases that are both single-strand and duplex strand specific, and which degrade in the 3’ to 5’ direction.  One would have been motivated to have include such enzymes in the kit as it would expand the functionality of the kit and with it, an expansion of its marketability.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0115618 A1 (Murray et al.) in view of US 5,556,772 (Surge et al.), US 2003/0228616 A1 (Arezi et al.), US 2013/0116130 A1 (Fu et al.), and US 2006/0252131 A1 (Ihlenfeldt et al.).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634